Citation Nr: 1417993	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for spondylosis of the cervical spine, status post fusion (claimed as a neck condition).

4.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction. 

5.  Entitlement to a greater than 80 percent schedular rating or diabetic neuropathy with residual of Parkinson's disease of the left lower extremity, with special monthly compensation based on loss of use of the left foot.   

6.  Entitlement to a greater than 100 percent schedular rating for combined disability of Parkinson's disease residuals impacting the right and left upper extremities, with special monthly compensation based on loss of use of both hands. 

7.  Entitlement to an effective date prior to February 9, 2011, for the assignment of a 100 percent rating for combined disability of Parkinson's disease residuals of the right and left upper extremities.

8.  Entitlement to an effective date prior to February 9, 2011, for the assignment of an 80 percent rating for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity. 

9.  Entitlement to effective date prior to February 9, 2011, for the award of special monthly compensation on five bases: loss of use of both buttocks; loss of use of one foot; loss of use of both hands, loss of use of three extremities; and on having additional compensable service-connected disabilities that combined are rated 50 percent or more. 

10.  Entitlement to an overall higher rate of special monthly compensation to include consideration of special monthly compensation based on loss of use of the right lower extremity; and the need for aid and attendance, as well as special aid and attendance benefits.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1963 to June 1967. 

The appeal to the Board of Veterans' Appeals (Board) arose from a February 2009, rating decision of the RO in St. Petersburg, Florida.  In the February 2009 rating decision, the RO denied the service connection claims for tinnitus, bilateral hearing loss, a disorder of the cervical spine and for TMJ dysfunction.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In a November 2009 signed submission, the Veteran's authorized representative withdrew appeals relating to: a claim for a higher rating for service-connected diabetes mellitus, and service connection claims for the following disorders: vitreous floaters (claimed as an eye condition), high cholesterol, lipomas, a left shoulder condition, and hypogonadism/low testosterone.  Following an informal hearing conference with the DRO in March 2010, the Veteran through his authorized representative in a signed March 2010 submission additionally withdrew claims for service connection for restless leg syndrome, hypertension, erectile dysfunction, kidney stones, and pituitary gland dysfunction.  Though a claim generally remains open until a final action on the claim, once a claim is withdrawn it no longer exists.  Hanson v. Brown, 9 Vet. App. 29 (1996).  It does not appear that any of these issues were perfected in their appeals prior to their withdrawals. 38 C.F.R. § 20.200 (2013).  There is also no indication that the Veteran subsequently sought to revoke these withdrawals of appeals.

This appeal also arose from a February 2011 rating decision in which the RO awarded a combined evaluation of 100 percent for residuals of Parkinson's diease impacting the right and left upper extremities; and an 80 percent rating for residuals of Parkinson's disease impacting the left lower extremities; and granted special monthly compensation on 5 different bases (K-1, K-1, M-1, P-1, and P-3), all of which were assigned an effective date of February 9, 2011.  The Veteran has appealed the ratings and effective dated assigned.  

As will be explained herein, the Board finds that there are intertwined but yet unadjudicated additional special monthly compensation claims, which may impact both the disposition of the increased rating and effective date issues on appeal.  In essence, the Veteran and his representative are primarily seeking an overall increased rate of SMC, not simply an increase for SMC its underlying disabilities on a schedular basis, and are seeking effective dates prior to February 9, 2011, for the grant of various SMC awards.  However, to this point the RO has not addressed the more broad issue of entitlement to a higher rate of SMC based on additional disabilities and theories of SMC to include loss of us of the right lower extremity and the need for aid and attendance, but has simply addressed whether a schedular increase for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity (with special monthly compensation based on loss of use of the left foot), and for combined disability of Parkinson's disease residuals impacting the right and left upper extremities (with special monthly compensation based on loss of use of both hands) is warranted.   

Because a determination as to the broader issue on appeal of whether an increased rate of SMC is warranted may potentially impact the issues relating to increased ratings and earlier effective dated already in appellate status, the Veteran's additionally raised SMC claims are inextricably intertwined with the claims on appeal and must be adjudicated and resolved prior to rendering any disposition of the remaining claims on appeal.  Harris v. Derwinski, Vet. App. 180 (1991); Gurley v. Nicholson, 20 Vet. App. 573 (2007).  Accordingly, the inextricably intertwined issue for an increased level of SMC, to include based on additional SMC claims, has been added to the title page, and will be addressed in the remanded herein.  

The Board points out that the RO has addressed issues of entitlement to a greater than 80 percent rating for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity, and special monthly compensation based on loss of use of the left foot; and entitlement to a greater than 100 percent rating for combined disability of Parkinson's disease residuals impacting the right and left upper extremities, with special monthly compensation based on loss of use of both hands, on a purely schedular basis.  These limited issues may also be addressed by the Board herein, as they may be resolved as a purely legal matter, the disposition of which will not impact the broader claim on appeal seeking a higher rate of SMC based upon the Veteran's collective conditions and rates of SMC.  

In May 2013, the Veteran and his wife testified during a Board video-conference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned  agreed to leave the record open for 60 days to allow for the presentation of additional evidence.  Following the hearing, additional evidence was added to the file which was accompanied by a signed waiver of initial RO consideration of the evidence.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A March 2014 review of such electronic claims files does not reveal any additional documents pertinent to the present appeal.

The following claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: (1) entitlement to service connection for tinnitus; (2) entitlement to service connection for bilateral hearing loss; (3) entitlement to service connection for spondylosis of the cervical spine, status post fusion (claimed as a neck condition; (4) entitlement to service connection for temporomandibular joint (TMJ) dysfunction; (5) entitlement to an effective date prior to February 9, 2011, for the grant of a 100 percent rating for combined disability of Parkinson's disease residuals of the right and left upper extremities; (6) entitlement to an effective date prior to February 9, 2011, for the grant of an 80 percent rating for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity; (7) entitlement to effective date prior to February 9, 2011, for the grant of special monthly compensation based on five bases: loss of use of both buttocks; loss of use of one foot; loss of use of both hands, loss of use of three extremities; and based on having additional compensable service-connected disabilities that combined are rated 50 percent or more; and (8) entitlement to an overall higher rate of special monthly compensation to include consideration of special monthly compensation based on loss of use of the right lower extremity; and the need for aid and attendance, as well as special aid and attendance benefits.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly resolve each claim herein decided has been accomplished. 

2.  The Veteran is in receipt of the maximum schedular rating of 80 percent for diabetic neuropathy with residuals of Parkinson's disease of the left lower extremity, manifested by complete paralysis of the sciatic nerve.

3.  The Veteran is in receipt of the maximum schedular rate for SMC on the basis of loss of use of the left foot.  

4.  The Veteran is in receipt of the maximum schedular rate of 100 percent for combined disability of Parkinson's disease residuals of the right and left upper extremities, and is also receiving the maximum rate of SMC for loss of use of both hands.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 80 percent for diabetic neuropathy with residuals of Parkinson's disease of the left lower extremity, or for a higher level of special monthly compensation based on loss of use of the left foot, have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350, 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for schedular rating in excess of 100 percent or for a higher level of special monthly compensation based on loss of use of the hands, have not been met.  38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350, 4.71a, Diagnostic Code 5109 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Regarding the claims seeking a higher rating of SMC on the basis of loss of use of the hands, and of the left foot, the VCAA need not be considered because the issues presented are solely governed by statutory interpretation and/or the claims are barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the Veteran is receiving the maximum schedular and SMC rates available for loss of use of both hands, and of the left foot, and resolution of the claims are wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

In essence, the Veteran's claims being adjudicated herein are being decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

In May 2013, the Veteran and his attorney were provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2013 hearing, the undersigned VLJ enumerated the issues on appeal.  The undersigned attempted to ascertain the basis for the claimed increases in the assigned rates for SMC.  Following the hearing additional evidence was presented for the file which was accompanied by a waiver.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), that he hearing  and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied its duties to notify and assist in connection with the claims addressed herein.  Under these circumstance, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims herein decided. 

II.  Increased Disability Ratings - Special Monthly Compensation

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  If the evidence of record supports it, staged ratings may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate). SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for SMC based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of SMC permitted. 38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  Subsection (s) authorizes SMC for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection (r) authorizes a special aid and attendance rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h). 

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, the anatomical loss of one or both breasts (including loss by mastectomy).  Special monthly compensation under 38 U.S.C.A. § 1114(m) is payable for anatomical loss or loss of use of both hands.  

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2) 4.63.


A. Diabetic Neuropathy of the Left Lower Extremity 
and Loss of Use of the Left Foot

By rating action of February 2011, an increased rating of 80 percent was established for diabetic neuropathy with residuals of Parkinson's disease of the left lower extremity, resulting loss of use of the left foot.  Under the applicable rating criteria found at 38 C.F.R. § 4.124a, diagnostic code 8520 warrants a maximum 80 percent rating for complete paralysis of the sciatic nerve, manifested by foot dangle and drop, no active movement possible of the muscles below the knee, flexionof the knee weaknened or very rarely lost.  In addition, it warrants entitlement to special monthly compensation based on anatomical loss of use the foot, pursuant to 38 C.F.R. § 3.350  and 38 U.S.C.A. § 1114, subsection (k).  

The Board finds that the Veteran is not entitled to SMC at a rate higher than "k" because at this point, the record does not reveal that the Veteran has anatomical loss or loss of use both the right and left feet.  These findings are confirmed in a private medical statement of Dr. N.G. dated in February 2011.  Therein the doctor stated that due to Parkinson's disease, the Veteran had severely diminished ability to balance on both of his legs, with particular decreased capacity in the use of the left leg.  The doctor also mentioned that Parkinson's had prevented the natural knee action, particularly on the left side.  

The Board notes that the statute and applicable regulation do not provide for a higher rate of SMC for loss of use of one foot, and he is receiving the maximum schedular rating of 80 percent for complete paralysis of the sciatic nerve on the left side.  As such, the Veteran is currently receiving the maximum rate allowed by law for his disability.  The Board points out that SMC rates are determined by statute and are not subject to the Board's discretion and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424   (1990)).

In conclusion, based on the above cited reasons, the Board finds that the Veteran is not entitled to either a schedular rating in excess of 80 percent or a special monthly compensation at a rate higher than that provided for by 38 U.S.C.A. § 1114(k) as a result of the loss of use of the left foot and the claim must be denied.

B. Loss of Use of the Hands

By rating action of February 2011, ratings for the Veteran's Parkinson disease residuals of the left upper extremity (rated 40 percent disabling) and left upper extremity (rated 30 percent disabling) were combined, for an rating of 100 percent based on loss of use of both hands.  Under the applicable rating criteria found at 38 C.F.R. § 4.71a, diagnostic code 5109 warrants a 100 percent rating for loss of use of both hands.  In addition, it warrants entitlement to special monthly compensation based on anatomical loss of use below the elbow, pursuant to 38 C.F.R. § 3.350(c) and 38 U.S.C.A. § 1114, subsection (m).  

However, the Board finds that the Veteran is not entitled to SMC at a rate higher than "m" because the record does not reveal that the Veteran has anatomical loss or loss of use of either upper extremity above the elbow, or anatomical loss near the shoulder (preventing the use of prosthesis).  These findings are confirmed in a private medical statement of Dr. N.G. dated in February 2011.  Therein the doctor stated that the Veteran had hand tremors along with complete loss of his fine motor skills, which were so severely impaired that the Veteran had loss the use of both of his hands.  

The Board notes that the statute and applicable regulation do not provide for a higher rate of SMC for loss of use of both hands.  As such, the Veteran is currently receiving the maximum rate allowed by law for loss of use of both hands.  The Board points out that SMC rates are determined by statute and are not subject to the Board's discretion; the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424   (1990)).

In conclusion, for the above-cited reasons, the Board finds that the Veteran is not entitled to special monthly compensation at a rate higher than that provided for by 38 U.S.C.A. § 1114(m) as a result of the loss of use of both hands and the claim must be denied.


ORDER

A disability rating in excess of 100 percent for loss of use of both hands is denied.

Special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(m) for loss of both hands is denied.  

A disability rating in excess of 80 percent for diabetic neuropathy with residuals of Parkinson's disease of the left lower extremity is denied.

Special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k) for loss of the left foot is denied.  


REMAND

The Board's review of the claims file reveals that additional RO action on the claims remaining on appeal is warranted.

The Veteran is seeking service connection for tinnitus, bilateral hearing loss, a neck condition, and for TMJ dysfunction. 

The Veteran maintains that tinnitus and hearing loss are attributable to exposure to loud noises during service such as gunfire and explosives.  In the alternative, he maintains that he injured his neck while in service, resulting in tinnitus, and states that pressing on his jaw relieves symptoms of tinnitus.  An allegation has also been made that the Veteran sustained injuries to the neck and jaw in conjunction with an automobile accident which occurred during service in 1964. 

A brief review of the evidence includes a report of an automobile accident which occurred in 1964, reflecting that no injuries were noted.  Post service evidence includes a July 2010 private medical report indicating that the Veteran reported first noticing tinnitus 30 years previously.  It was noted that an audiogram revealed high frequency sensorineural hearing loss.  Also on file is a March 2010 medical opinion to the effect that the Veteran suffered from temporomandibular joint dysfunction with related head and neck symptoms, which Dr. L.F.G. believed was attributable to an automobile accident in service.   

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's service connection claims for tinnitus, bilateral hearing loss, a neck condition, or TMJ dysfunction.  In light of the evidence currently on file, the Board finds that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims file and include an opinion addressing the likely etiology of the Veteran's claimed conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file a copy of the notice of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the above-noted examinations, to ensure that all due process requirements are met, and the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

The Board also points out that the Veteran is seeking an overall increase in the rate of his SMC increased ratings based on contentions that additional rates of SMC are warranted based on the following specific claims: loss of use of the right lower extremity; the need for aid and attendance and special aid and attendance benefits.  It is contended that consideration of a higher rate of special monthly compensation is warranted based on the overall combination of disabilities for which special monthly compensation has already been awarded, and for which it is being claimed.  As the grant of any of the aforementioned additional SMC claims could potentially change the rating/overall level of SMC currently assigned, as well as impact the effective dates already assigned for currently rated SMC conditions, the Board finds that the additional SMC claims must be resolved before any adjudication of the effective date claims on appeal can be undertaken.  

As to all claims remanded herein, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby is REMANDED for the following action:

1.  A specific search for any and all records of VA treatment, evaluation and hospitalization for the Veteran should be made, as it is not clear whether he receives any treatment through VA.  Any records located in this regard should be associated with the claims file.  In the event that no VA records are available, this fact should be annotated for the record.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo the following specific examinations, each by an appropriate physician, at a VA medical facility.  The contents of the entire claims file (paper and electronic, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's lay assertions of onset, etiology and symptoms, as well as the documented medical history.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings/testing results, along with complete rationale for the conclusions reached. 

As a point of reference, each examiner should be advised that the Veteran's active duty dates are from September 1963 to June 1967.

a.  Tinnitus and Bilateral Hearing Loss - The physician should clearly indicate whether the Veteran had hearing loss disability in each ear, and whether he suffers from tinnitus.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred in or aggravated by his period of service; was manifested during the first post-service year (in the case of hearing loss; or is otherwise etiologically related to service, to include as a result of acoustic trauma sustained in service, or an automobile accident which occurred in 1964.  

b.  Neck/Cervical Spine Disability - The physician should clearly diagnose all currently manifested disorders of the neck/cervical spine.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred in or aggravated by the Veteran's period of service ; was manifested during the first post-service year (in the case of diagnosed arthritis); or is otherwise etiologically related to service, to include as a result of an automobile accident which occurred in 1964.

c.  TMJ dysfunction - The physician should clearly diagnose any currently manifested TMJ dysfunction.  The Board notes that service connection is already in effect for Parkinson's disease with rabbit jaw and difficulty swallowing.  If the Veteran has /TMJ distinct from the above, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such TMJ dysfunction was incurred in or aggravated by the Veteran's period of service, or is otherwise etiologically related to service, to include as a result of an automobile accident which occurred in 1964.

In the addition, the examiner is asked to address whether any TMJ dysfunction shown on examination is secondary to service-connected Parkinson's disease with rabbit jaw and difficulty swallowing, by virtue of either causation or aggravation; or is simply part and parcel of that already service-connected condition.  

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

6.  Address the Veteran's claim for a higher SMC rate based on the following considerations identified as entitlement to special monthly compensation based on: (a) loss of use of the right lower extremity; (b) the need for aid and attendance; (c) special aid and attendance benefits; and (d) the overall combination of disabilities/conditions for which special monthly compensation has been awarded, and to assign appropriate effective dates in the event of a grant of one or more of those claims.  It is at the discretion of the RO to further develop any of these claims as necessary, and a duty to assist letter addressing these claims must be issued to the Veteran and his representative prior to the adjudications of the claims.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection, increased rating, and effective date matters remaining on appeal in light of all pertinent evidence and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


